Citation Nr: 1206143	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-37 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to Dependent's Educational Assistance (DEA) pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to November 1967, including verified service in the Korean Conflict.  His awards and decorations include the Purple Heart Medal.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a June 2009 rating decision issued by the RO in Nashville, Tennessee.  In the April 2009 rating decision, the RO denied each of the benefits sought on appeal.  In the June 2009 rating decision, the RO reaffirmed the denial of the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

In her October 2009 VA Form 9, the appellant indicated that she wished to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at her local VA office.  However, before her scheduled hearing could be held, the appellant provided an April 2011 statement, through her representative, indicating that she would like to cancel her hearing scheduled for April 26, 2011.  Therefore, the Board considers the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DEA under 38 U.S.C.A. Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on her part.


FINDING OF FACT

The Veteran was not service connected for any disability at the time of his death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 20.1106 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In regard to the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318, because the application of the law to the undisputed facts is dispositive of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002).  The total rating may be either schedular or based upon unemployability.  See id.

Evidence of record indicates that the Veteran had applied for service connection for lung cancer and cancer of the trachea in September 2008.  He subsequently died on October [redacted], 2008.  At the time of his death, the Veteran was not service connected for any disability.  Given the foregoing, the Board finds that the appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied as a matter of law.

In denying the appellant's claim, the Board does not wish in any way to diminish the Veteran's years of service. Although sympathetic to her claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002).

 
ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant's remaining claims on appeal are those of entitlement to service connection for the cause of the Veteran's death and entitlement DEA pursuant to 38 U.S.C.A. § Chapter 35.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.

The appellant contends that the Veteran died as a result of lung cancer and trachea cancer that he incurred as a result of Agent Orange (AO) exposure during alleged service in the Republic of Vietnam.  The Veteran died in October 2008, and according to his death certificate, he died of cardiopulmonary arrest due to lung metastatic, non-small cell cancer.  As previously established, the Veteran was not service connected for any disabilities at the time of his death.

The Veteran's DD-214s of record do not indicate that the Veteran had Vietnam service.  A VA request for information pertaining to the Veteran's service in Vietnam indicated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  Nonetheless, the appellant has provided statements from T. F. C., 1SG, U.S. Army Retired, contending that the Veteran, as part of a security platoon, accompanied a secret shipment of ammunition from Anniston, Alabama, to Sunnypoint, North Carolina, and then on to Vietnam.  The record contains personnel orders dated in October 1965 indicating that the Veteran was to be placed on temporary duty, requiring him to report to Anniston, Alabama, and then to Sunnypoint, North Carolina for a period of approximately 20 days.  A subsequent record of assignment indicates that the Veteran's assigned location was from Sunnypoint, North Carolina to a further overseas location in January 1966.  The Veteran's original orders indicated that other individuals were to proceed to a "further overseas location" and were assigned to temporary duty for a period of approximately 60 days.  In his statement, T. F. C. contended that while the Veteran was not initially assigned to accompany the shipment of ammunition to Vietnam, after their platoon arrived in North Carolina, there was a need for more men to escort the shipment, and that at that point, the Veteran was assigned to further accompany the shipment overseas.  As such, his assignment was not reflected in the original orders.  

T. F.C. additionally contended that the Veteran's orders were to be amended after his return and that the men assigned to escort the shipment were to be credited with duty in Vietnam and to receive combat pay for the month, regardless of the number of days they spent in Vietnam.  The Veteran's DD-214, corresponding to his period of service from November 1964 to November 1967, reveals overseas service for a period of 8 months, 27 days, but as noted, does not specify any service in Vietnam.

The Board notes, however, that a complete copy of the Veteran's service personnel records (SPRs) has not been associated with the claims.  As information contained within the Veteran's personnel records may prove valuable in validating the appellant's claim, the Board finds that an attempt must be made to obtain a complete copy of the Veteran's SPRs before it may properly adjudicate her claim.  

With respect to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that the November 2008 section 5103(a) notice that was provided to the Veteran may not be in compliance with decision of the United States Court (Court) of Appeals for Veterans Claims in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).  Therefore, while this case is in remand status, the RO/AMC should provide the appellant with additional notice pursuant to this finding.

Finally, with respect to the claim for DEA pursuant to 38 U.S.C.A. § Chapter 35, the Board observes that a final determination regarding eligibility for this benefit will hinge on whether service connection can be established for the cause of the Veteran's death.  Therefore, this issue must be deferred pending the adjudication of the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In particular, the letter should contain an explanation of the evidence and information required to substantiate a service connection for cause of death claim based on a condition(s) not yet service-connected (e.g. lung cancer and cancer of the trachea) consistent with the Court's decision in Hupp, as referenced above.

2.  Obtain and associate with the claims file a complete copy of the Veteran's service personnel records, to include any evidence showing that he received combat pay in October or November 1965.  If requested records are not available, a negative reply is required.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the appellant's claims on appeal.  If any claim remains denied, provide the appellant and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


